oOo eo NI ND OH F&F WY NY

NO NO NO NO CPN NO HNO sw; me le
Nn A Fh WOW NY —|&§ DF OO DB HN DH A FBP WH HBO & OC

  
 
 

   

—— FILED

RENE L. VALLADARES ——_ ENTERED ——— RECEIVE

Federal Public Defender —— SERVED
Nevada State Bar No. 11479 COUNSEL/PARTIES OF REC
HEIDI A. OJEDA

 
   

Assistant Federal Public Defender
Nevada State Bar No. 12223
411 E. Bonneville, Ste. 250

       

Las Vegas, Nevada 89101
(702) 388-6577/Phone Oe GS DSTRICY cour
(702) 388-6261/Fax NEVADA

 

 

Heidi_Ojeda@fd.org DEPY

 

Attorney for Kenneth Moore

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, Case No. 2:19-mj-363-VCF
Plaintiff, TO CONTINUE
“PRELIMINARY HEARING
v. (First Request)
KENNETH MOORE AND LATOYA JONES, D O ;
Defendants.

 

 

 

IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
Trutanich, United States Attorney, and Susan Cushman, Assistant United States Attorney,
counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
and Heidi A. Ojeda, Assistant Federal Public Defender, counsel for Kenneth Moore, and Chris
T. Rasmussen, counsel for Latoya Jones that the Preliminary Hearing currently scheduled on
June 3, 2019, be vacated and continued to a date and time convenient to the Court, but no sooner
than forty-five (45) days.

This Stipulation is entered into for the following reasons:

 

    

 
Oo oOo ND HD HR WY NY —

NO NO NO NM NO NY NO —§|§ -— §| | Fe =| es Oe
DH nN & WO NY —& CO 40 CBC ADHD A F&F WY NY KH CS

 

 

Case 2:19-mj-00363-VCF Document16 Filed 05/29/19 Page 2 of 3

1. The Government intends on making an early production of discovery to the
Defendant in an effort to reach a pre-indictment plea agreement, and counsel for the Defendant
will need time to review the discovery and discuss it with the Defendant.

2. The parties are researching the viability of entering into a pre-indictment plea
agreement. Said plea agreement would obviate the need for either a preliminary hearing in this
matter or for the Government to present this matter to a federal grand jury. Counsel for the
Defendant will need additional time to discuss the Defendant’s options with him.

3. Defendants are not incarcerated and do not object to a continuance.

4. Denial of this request for continuance of the preliminary hearing would
potentially prejudice both the Defendant and the Government and unnecessarily consume this
Court’s valuable resources.

5. Additionally, denial of this request for continuance could result in a miscarriage
of justice. The additional time requested by this Stipulation is excludable in computing the time
within which the trial herein must commence pursuant to the Speedy Trial Act, Title 18, United
States Code, Section 3161(h)(7)(A), considering the factors under Title 18, United States Code,
Section 3161(h)(7)(B)(i), (iv).

This is the first request for continuance filed herein.

DATED this 29th day of May, 2019.

 

 

RENE L. VALLADARES NICHOLAS A. TRUTANICH
Federal Public Defender United States Attorney
/s/ Heidi A. Ojeda /s/ Susan Cushman
By By.
HEIDIA.OJEDA SUSAN CUSHMAN
Assistant Federal Public Defender Assistant United States Attorney

/s/ Chris T. Rasmussen
By

CHRIS T. RASMUSSEN
Counsel for Latoya Jones

 
eo fe NI BN OH SF WD NY

NO NO N NYO NV NO NO He Re Se ee et et
No AU F&F WO NY —|§ Oo OBO Se NN A DB WD NO —|& OS

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, Case No. 2:19-mj-363-VCF
Plaintiff, ORDER

Vv.
KENNETH MOORE AND LATOYA JONES,
Defendants.

 

 

 

Based on the Stipulation of counsel and good cause appearing,

IT IS THEREFORE ORDERED that the Preliminary Hearing currently scheduled on
June 3, 2019 at the hour of 4:00 p.m., be vacated and continued to Jul 4 \b, 20) q at the
hour of 400 pm.

DATED this 2)““day of May, 2019.

 

 

UNITED STATES MAGISTRATE JUDGE

 
